DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
OATH/DECLARATION
The receipt of Oath/Declaration is acknowledged.
PRIORITY
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
DRAWINGS
The drawing(s) filed on September 20, 2021 are accepted by the Examiner.
   STATUS OF CLAIMS
Claims 1–17 are pending in this application.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on September 20, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reference cited in the IDS which Applicants has not provided an explanation of relevance are discussed below. 
Murakami (2006/0218272) is a general background reference describing managing status information in image forming apparatus e.g. printer. The problems due to non acquisition of status information or redundant acquisition of status information are prevented and the status information is managed appropriately in an image forming apparatus.
  ART REJECTIONS
Obviousness Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 4, 7, 8, 11–13, 16 and 17 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2018/0268493 (published 20 Sep. 2018) (Kamijima et al. hereinafter referred to as “Kamijima”) in view of US Patent No. 7,085,503 (“Mokuya”).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Application Publication 2018/0268493 (published 20 Sep. 2018) (Kamijima et al. hereinafter referred to as “Kamijima”) in view of US Patent No. 7,085,503 (“Mokuya”) as applied to claim 1 above, and further in view of US Patent Application Publication 2017/0090830 (published 30 Mar. 2017) (“Tomono”).
With respect to claim 1, Kamijima discloses a printing device (Fig. 1 – element 20 printer …) configured to print an image on a printing medium (¶ [0040]; Fig. 1 – see at least element 26; wherein the printing unit 26 is a mechanism that performs printing based on print data. For example, the printing unit 26 performs ink-jet printing …), the printing device comprising: 
a display (Fig. 1 – element 24 display unit …); and 
a controller (Fig. 1 – element 21 control unit …) configured to perform: 
a counting process to increment a cumulative value of a printing count each time printing is performed by the printing device (¶ [0058]; wherein the control unit 21 has caused the storage unit 23 to store the cumulative number of printed sheets at the point in time of execution of carried-forward amount calculation corresponding to the last closing date as “the cumulative number of printed sheets up to the closing date for the last calculation target period.” …); 
a first display control process (¶ [0039]; wherein the display unit 24 is a means for displaying visual information, for example, a liquid crystal display device (LCD) or an organic EL display device. The display unit 24 may include a display and a drive circuit for driving the display {INTERPRETATION: displaying print agreement status information on the printer corresponds to the claimed ‘first display control process …}…) to display on the display the cumulative value of the printing count which is incremented in the counting process (¶ [0072]; Fig. 6 – wherein the UI screen 50 shows a plurality of display items such as, for example, “Number of sheets printed this month”, “Contracted number of print sheets”, “Number of print sheets carried forward from the last month”, “Number of print sheets left available this month”, and shows a specific numerical value (number of sheets) for each of these items …); and 
wherein screen 50 displayed on the display unit 24 of the printer 20. The control unit 21 (notifying unit 43) generates the illustrated UI screen 50 and causes the display unit 24 to display it. The UI screen 50 shows a plurality of display items such as, for example, “Number of sheets printed this month”, “Contracted number of print sheets”, “Number of print sheets carried forward from the last month”, “Number of print sheets left available this month”, and shows a specific numerical value (number of sheets) for each of these items. “Number of sheets printed this month” means the number of sheets that have already been printed by the printing unit 26 up to the present moment in the month to which the present date of display of the UI screen 50 belongs. The control unit 21 calculates the difference between the most-recent-update cumulative number of printed sheets stored in the storage unit 23 and the cumulative number of printed sheets up to the closest previous closing date stored therein, and causes the display unit 24 to display the difference as “Number of sheets printed this month.” …), the printing agreement being for charging fees depending on a printing count within a specific interval (¶ [0056]; wherein the content of an agreement made in advance between the user of the printer 20 and the service provider regarding the use of the printer 20 is stored in the storage unit 23 of the printer 20. The content of the agreement includes, for example, settings about the base number of print sheets per unit time period for charge calculation and about the closing date for performing charge calculation and performing calculation of the carried-forward amount of a consumable (performs closing-date processing) …).
However, Kamijima fails to explicitly disclose a display mode modification process to modify a display mode.
Mokuya, working in the same field of endeavor, recognizes this problem and teaches a display mode modification process to modify a display mode (Col. 26, Lines 9–26; Fig. 17 and 18; wherein the management menu in FIG. 17 is composed of an item for selecting a summing-up period, an item for selecting data to be graphed, an OK button and a cancel button. At the item for selecting a summing-up period, it is selected that the printer management information should be summed up daily, weekly or monthly. At the item for selecting data to be graphed, any one of or a plurality of cost per sheet (printing cost C.sub.l), running cost (printing cost C.sub.2), the number of printed sheets, operation time, a remaining quantity of consumables, a printed data quantity and the number of power-source operations (the number of activations) are selected. For example, if the user selects "daily" as the summing-up period, and "cost per sheet", "running cost", "the number of printed sheets" and "remaining quantity of consumables" as data to be graphed, then these requests as well as the request for presentation of the printer management information are sent to a printer management server 100 by the PC 140 …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kamijima to apply a display mode modification process to modify a display mode as taught by Mokuya since doing so would have predictably and advantageously enables the average consumption quantity to be calculated more accurately, and thereby a printing cost depending on use environments can be more accurately calculated (see at least Mokuya, Col. 27, Lines 32–36).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 4, which claim 1 is incorporated, Kamijima discloses a subscription counting process to increment a cumulative value of a subscription printing count when printing is performed by the printing device according to the printing agreement (¶ [0072]; wherein screen 50 displayed on the display unit 24 of the printer 20. The control unit 21 (notifying unit 43) generates the illustrated UI screen 50 and causes the display unit 24 to display it. The UI screen 50 shows a plurality of display items such as, for example, “Number of sheets printed this month”, “Contracted number of print sheets”, “Number of print sheets carried forward from the last month”, “Number of print sheets left available this month”, and shows a specific numerical value (number of sheets) for each of these items. “Number of sheets printed this month” means the number of sheets that have already been printed by the printing unit 26 up to the present moment in the month to which the present date of display of the UI screen 50 belongs. The control unit 21 calculates the difference between the most-recent-update cumulative number of printed sheets stored in the storage unit 23 and the cumulative number of printed sheets up to the closest previous closing date stored therein, and causes the display unit 24 to display the difference as “Number of sheets printed this month.” …), wherein the cumulative value of the subscription printing count is displayed on an external display in conjunction with the subscription counting process (¶ [0090]; wherein the information presented to a user by the display unit 24 of the printer 20 (for example, the UI screen 50) may be displayed on a display of a non-illustrated terminal such as a PC connected to the printer 20. For example, the printer 20 functions as a kind of server on the network NW and presents a webpage for displaying various kinds of information. An external PC presents the UI screen 50, etc. to the user via its own display by accessing the webpage by using the function of a browser installed. Various processing explained in the foregoing description as processing executed by the printer 20, including but not limited to periodic transmission of printer information to the server 30, carried-forward amount calculation, and charge calculation, may be executed by the external PC capable of establishing a connection to the printer 20 and acquiring the printer information, etc. therefrom …).
With respect to claim 7, which claim 1 is incorporated, Kamijima discloses displaying the cumulative value of the printing count (¶ [0072]; Fig. 6 – wherein the UI screen 50 shows a plurality of display items such as, for example, “Number of sheets printed this month”, “Contracted number of print sheets”, “Number of print sheets carried forward from the last month”, “Number of print sheets left available this month”, and shows a specific numerical value (number of sheets) for each of these items …). 
However, Kamijima fails to explicitly discloses wherein in the display mode modification process, the display mode is modified by hiding or removing printing count.
Mokuya, working in the same field of endeavor, recognizes this problem and teaches wherein in the display mode modification process, the display mode is modified by hiding or removing printing count (Col. 26, Lines 9–26; Fig. 17 and 18; wherein the management menu in FIG. 17 is composed of an item for selecting a summing-up period, an item for selecting data to be graphed, an OK button and a cancel button. At the item for selecting a summing-up period, it is selected that the printer management information should be summed up daily, weekly or monthly. At the item for selecting data to be graphed, any one of or a plurality of cost per sheet (printing cost C.sub.l), running cost (printing cost C.sub.2), the number of printed sheets, operation time, a remaining quantity of consumables, a printed data quantity and the number of power-source operations (the number of activations) are selected. For example, if the user selects "daily" as the summing-up period, and "cost per sheet", "running cost", "the number of printed sheets" and "remaining quantity of consumables" as data to be graphed, then these requests as well as the request for presentation of the printer management information are sent to a printer management server 100 by the PC 140 …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kamijima to apply a display mode modification process to modify a display mode as taught by Mokuya since doing so would have predictably and advantageously enables the average consumption quantity to be calculated more accurately, and thereby a printing cost depending on use environments can be more accurately calculated (see at least Mokuya, Col. 27, Lines 32–36).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 8, which claim 1 is incorporated, Kamijima discloses the cumulative value of the printing (¶ [0058]; wherein the control unit 21 has caused the storage unit 23 to store the cumulative number of printed sheets at the point in time of execution of carried-forward amount calculation corresponding to the last closing date as “the cumulative number of printed sheets up to the closing date for the last calculation target period.” …), a specific display corresponding to the established printing agreement (¶ [0072]; wherein screen 50 displayed on the display unit 24 of the printer 20. The control unit 21 (notifying unit 43) generates the illustrated UI screen 50 and causes the display unit 24 to display it. The UI screen 50 shows a plurality of display items such as, for example, “Number of sheets printed this month”, “Contracted number of print sheets”, “Number of print sheets carried forward from the last month”, “Number of print sheets left available this month”, and shows a specific numerical value (number of sheets) for each of these items. “Number of sheets printed this month” means the number of sheets that have already been printed by the printing unit 26 up to the present moment in the month to which the present date of display of the UI screen 50 belongs  …).
However, Kamijima fails to explicitly discloses wherein in the display mode modification process, the display mode is modified by adding, to the printing count displayed on the display to a specific display.
Mokuya, working in the same field of endeavor, recognizes this problem and teaches wherein in the display mode modification process, the display mode is modified by adding, to the printing count displayed on the display to a specific display (Col. 26, Lines 9–26; Fig. 17 and 18; wherein the management menu in FIG. 17 is composed of an item for selecting a summing-up period, an item for selecting data to be graphed, an OK button and a cancel button. At the item for selecting a summing-up period, it is selected that the printer management information should be summed up daily, weekly or monthly. At the item for selecting data to be graphed, any one of or a plurality of cost per sheet (printing cost C.sub.l), running cost (printing cost C.sub.2), the number of printed sheets, operation time, a remaining quantity of consumables, a printed data quantity and the number of power-source operations (the number of activations) are selected. For example, if the user selects "daily" as the summing-up period, and "cost per sheet", "running cost", "the number of printed sheets" and "remaining quantity of consumables" as data to be graphed, then these requests as well as the request for presentation of the printer management information are sent to a printer management server 100 by the PC 140 …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kamijima to apply wherein in the display mode modification process, the display mode is modified by adding, to the printing count displayed on the display to a specific display as taught by Mokuya since doing so would have predictably and advantageously enables the average consumption quantity to be calculated more accurately, and thereby a printing cost depending on use environments can be more accurately calculated (see at least Mokuya, Col. 27, Lines 32–36).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 11, which claim 1 is incorporated, Kamijima discloses a consumption state calculation process to calculate a consumption state of a consumable in the printing device (¶ [0060]; wherein the control unit 21 (carried-forward amount calculation unit 41) acquires information on the base amount, for consumption, of a consumable for the calculation target period. In this example, the control unit 21 reads out the base number of print sheets that is a part of the content of the agreement stored in the storage unit 23. The order of execution of processing in the step S210 and processing in the step S220 may be reversed. Alternatively, the processing in the step S210 and the processing in the step S220 may be executed substantially at the same time …), the consumable being consumed while the printing device performs printing (¶ [0044]; wherein the consumable means an article consumed for printing performed by the printer 20 (printing unit 26), for example, ink, toner, a print medium such as paper …); and 
a consumption state display process to display on the display the consumption state calculated in the consumption state calculation process (Para [0072]; wherein the UI screen 50 shows a plurality of display items such as, for example, “Number of sheets printed this month”, “Contracted number of print sheets”, “Number of print sheets carried forward from the last month”, “Number of print sheets left available this month”, and shows a specific numerical value (number of sheets) for each of these items. “Number of sheets printed this month” means the number of sheets that have already been printed by the printing unit 26 up to the present moment in the month to which the present date of display of the UI screen 50 belongs. The control unit 21 calculates the difference between the most-recent-update cumulative number of printed sheets stored in the storage unit 23 and the cumulative number of printed sheets up to the closest previous closing date stored therein, and causes the display unit 24 to display the difference as “Number of sheets printed this month …), 
wherein in the wherein the consumable information could contain information about, for example, the cumulative number of sheets printed by the printing unit 26, the amount of ink left in an ink cartridge(s) (or an ink bottle or an ink pack) of the printing unit 26, the amount of ink consumed such as the number of color-by-color shots from nozzles, ink cartridge replacement history, the amount of toner left in the printing unit 26, the amount of toner consumed, toner cartridge replacement history …).
However, Kamijima fails to explicitly disclose display mode modification process.
Mokuya, working in the same field of endeavor, recognizes this problem and teaches a display mode modification process to modify a display mode (Col. 26, Lines 9–26; Fig. 17 and 18; wherein the management menu in FIG. 17 is composed of an item for selecting a summing-up period, an item for selecting data to be graphed, an OK button and a cancel button. At the item for selecting a summing-up period, it is selected that the printer management information should be summed up daily, weekly or monthly. At the item for selecting data to be graphed, any one of or a plurality of cost per sheet (printing cost C.sub.l), running cost (printing cost C.sub.2), the number of printed sheets, operation time, a remaining quantity of consumables, a printed data quantity and the number of power-source operations (the number of activations) are selected. For example, if the user selects "daily" as the summing-up period, and "cost per sheet", "running cost", "the number of printed sheets" and "remaining quantity of consumables" as data to be graphed, then these requests as well as the request for presentation of the printer management information are sent to a printer management server 100 by the PC 140 …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kamijima to apply a display mode modification process to modify a display mode as taught by Mokuya since doing so would have predictably and advantageously enables the average consumption quantity to be calculated more accurately, and thereby a printing cost depending on use environments can be more accurately calculated (see at least Mokuya, Col. 27, Lines 32–36).    
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 12, which claim 1 is incorporated, Kamijima discloses wherein the controller performs the wherein The content of the agreement regarding the closing date and the base amount of a consumable may be notified to each printer 20 from the server 30 via the network NW. The content of the agreement made in advance between the user of each individual printer 20 and the service provider is, for example, stored in the storage unit 33 of the server 30 in association with the device identification information of the printer 20 each. The content of the agreement could vary from one user (printer 20) to another. The control unit 31 of the server 30 notifies the printer 20 of the content of the agreement corresponding to the printer 20 by, for example, adding the content of the agreement stored in association with the device identification information of the printer 20 in the storage unit 33 to a response to the periodic transmission (step S110) of printer information by the printer 20. At the printer side 20, the content of the agreement transmitted in this way is stored into the storage unit 23 so that information on the closing date and the base amount of a consumable can be read out when needed. That is, the carried-forward amount calculation unit 41 is capable of acquiring information on the base amount externally from the server 30 via the network NW and using the acquired base amount for calculation of the carried-forward amount of a consumable …).
However, Kamijima fails to explicitly disclose display mode modification process.
Mokuya, working in the same field of endeavor, recognizes this problem and teaches a display mode modification process to modify a display mode (Col. 26, Lines 9–26; Fig. 17 and 18; wherein the management menu in FIG. 17 is composed of an item for selecting a summing-up period, an item for selecting data to be graphed, an OK button and a cancel button. At the item for selecting a summing-up period, it is selected that the printer management information should be summed up daily, weekly or monthly. At the item for selecting data to be graphed, any one of or a plurality of cost per sheet (printing cost C.sub.l), running cost (printing cost C.sub.2), the number of printed sheets, operation time, a remaining quantity of consumables, a printed data quantity and the number of power-source operations (the number of activations) are selected. For example, if the user selects "daily" as the summing-up period, and "cost per sheet", "running cost", "the number of printed sheets" and "remaining quantity of consumables" as data to be graphed, then these requests as well as the request for presentation of the printer management information are sent to a printer management server 100 by the PC 140 …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kamijima to apply a display mode modification process to modify a display mode as taught by Mokuya since doing so would have predictably and advantageously enables the average consumption quantity to be calculated more accurately, and thereby a printing cost depending on use environments can be more accurately calculated (see at least Mokuya, Col. 27, Lines 32–36).      
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 13, which claim 1 is incorporated, Kamijima discloses wherein the controller performs the wherein the control unit 31 (charge calculation unit 42) judges whether the time of starting charge calculation processing regarding the target printer 20 has come or not (step S300). The control unit 31 is able to recognize the closing date on the basis of the content of the agreement stored in the storage unit 33 regarding the target printer 20. Therefore, if the current time is the predetermined time of the closing date (e.g., 23:59) or the time of the end of the closing date (0:00 of the day after the closing date), the control unit 31 judges that the time of starting charge calculation processing for the month to which the closing date belongs (calculation target period) has come (“Yes” in a step S300), and the process proceeds to a step S310. For example, if the calculation target period for charge calculation is February 2017, predetermine time before or after the end of Feb. 28, 2017 is the timing for performing charge calculation for February 2017 …).
However, Kamijima fails to explicitly disclose display mode modification process.
Mokuya, working in the same field of endeavor, recognizes this problem and teaches a display mode modification process to modify a display mode (Col. 26, Lines 9–26; Fig. 17 and 18; wherein the management menu in FIG. 17 is composed of an item for selecting a summing-up period, an item for selecting data to be graphed, an OK button and a cancel button. At the item for selecting a summing-up period, it is selected that the printer management information should be summed up daily, weekly or monthly. At the item for selecting data to be graphed, any one of or a plurality of cost per sheet (printing cost C.sub.l), running cost (printing cost C.sub.2), the number of printed sheets, operation time, a remaining quantity of consumables, a printed data quantity and the number of power-source operations (the number of activations) are selected. For example, if the user selects "daily" as the summing-up period, and "cost per sheet", "running cost", "the number of printed sheets" and "remaining quantity of consumables" as data to be graphed, then these requests as well as the request for presentation of the printer management information are sent to a printer management server 100 by the PC 140 …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kamijima to apply a display mode modification process to modify a display mode as taught by Mokuya since doing so would have predictably and advantageously enables the average consumption quantity to be calculated more accurately, and thereby a printing cost depending on use environments can be more accurately calculated (see at least Mokuya, Col. 27, Lines 32–36).      
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 16, which claim 1 is incorporated, Kamijima discloses wherein the display mode for the cumulative value of the printing count indicates a manner to display or not to display the cumulative value of the printing count (¶ [0056]; wherein the content of an agreement made in advance between the user of the printer 20 and the service provider regarding the use of the printer 20 is stored in the storage unit 23 of the printer 20. The content of the agreement includes, for example, settings about the base number of print sheets per unit time period for charge calculation and about the closing date for performing charge calculation and performing calculation of the carried-forward amount of a consumable (performs closing-date processing). In the present embodiment, the unit time period for charge calculation is assumed to be one month. That is, charge calculation and carried-forward amount calculation are performed monthly (on the closing date of each month). The closing date is, for example, the last date of each month. The base number of print sheets is a kind of upper limit that specifies the tolerable amount of consumption of a consumable (in this example, a print medium) per unit time period (one month) … {INTERPRETATION: based on the content of an agreement display the UI screen 50 (Fig. 6) and the UI screen 50 shows a plurality of display items based on the agreement …} …).
With respect to claim 17, (drawn to a computer readable storage medium (CRM)) the proposed combination of Kamijima in view of Mokuya, explained in the rejection of device claim 1 renders obvious the steps of the CRM of claim 17, because these steps occur in the operation of the device as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 17. Further Kamijima disclose a non-transitory computer readable storage medium storing a set of program instructions installed on and executed by a computer (¶ [0026]; wherein a program for causing hardware (computer) to implement such a method and an invention of a non-transitory computer-readable storage medium storing such a program also hold …).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Application Publication 2018/0268493 (published 20 Sep. 2018) (Kamijima et al. hereinafter referred to as “Kamijima”) in view of US Patent No. 7,085,503 (“Mokuya”) as applied to claim 1 above, and further in view of US Patent Application Publication 2017/0090830 (published 30 Mar. 2017) (“Tomono”).
With respect to claim 14, which claim 1 is incorporated, Kamijima discloses mount a cartridge, the cartridge being configured to supply a consumable (¶ [0044]; wherein the amount of ink left in an ink cartridge(s) (or an ink bottle or an ink pack) of the printing unit 26, the amount of ink consumed such as the number of color-by-color shots from nozzles, ink cartridge replacement history, the amount of toner left in the printing unit 26, the amount of toner consumed, toner cartridge replacement history …), 
However, Kamijima fails to explicitly disclose wherein the controller performs the display mode modification process after a specific cartridge is mounted in the printing device, the specific cartridge being configured so that starting of charging based on the printing agreement can be triggered by the specific cartridge being mounted in the printing device.
Mokuya, working in the same field of endeavor, recognizes this problem and teaches a display mode modification process to modify a display mode (Col. 26, Lines 9–26; Fig. 17 and 18; wherein the management menu in FIG. 17 is composed of an item for selecting a summing-up period, an item for selecting data to be graphed, an OK button and a cancel button. At the item for selecting a summing-up period, it is selected that the printer management information should be summed up daily, weekly or monthly. At the item for selecting data to be graphed, any one of or a plurality of cost per sheet (printing cost C.sub.l), running cost (printing cost C.sub.2), the number of printed sheets, operation time, a remaining quantity of consumables, a printed data quantity and the number of power-source operations (the number of activations) are selected. For example, if the user selects "daily" as the summing-up period, and "cost per sheet", "running cost", "the number of printed sheets" and "remaining quantity of consumables" as data to be graphed, then these requests as well as the request for presentation of the printer management information are sent to a printer management server 100 by the PC 140 …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kamijima to apply a display mode modification process to modify a display mode as taught by Mokuya since doing so would have predictably and advantageously enables the average consumption quantity to be calculated more accurately, and thereby a printing cost depending on use environments can be more accurately calculated (see at least Mokuya, Col. 27, Lines 32–36).     
However, neither Kamijima nor Mokuya appears to explicitly disclose a specific cartridge is mounted in the printing device, the specific cartridge being configured so that starting of charging based on the printing agreement can be triggered by the specific cartridge being mounted in the printing device. 
 Tomono, working in the same field of endeavor, recognizes this problem and teaches a specific cartridge is mounted in the printing device (¶ [0039]; Fig. 2 – wherein the printer 10 determines whether such special cartridges have been connected to the connector 21 (M108). When special cartridges have been connected to the connector 21 …), the specific cartridge being configured so that starting of charging based on the printing agreement (¶ [0039]; Fig. 2 – M109; storing agreement status …) can be triggered by the specific cartridge being mounted in the printing device (Para [0039]; Fig. 2 – M109; wherein the status “subscribed” indicates that the user of the printer 10 is subscribed to the service, i.e., that the printer 10 is covered under the agreement (M109). That is, after receiving the service-initiating information, on the condition that the special cartridges are connected to the connector 21, the printer 10 stores the status “subscribed” in the data storage area 32 as the agreement status …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kamijima in view of Mokuya to apply a specific cartridge is mounted in the printing device, the specific cartridge being configured so that starting of charging based on the printing agreement can be triggered by the specific cartridge being mounted in the printing device as taught by Tomono since doing so would have predictably and advantageously allows an image forming apparatus has a connector that is connected with a cartridge provided with the printing material, where a print executor print an image using the printing material, and hence ensures automatic service for the delivery of cartridges (see at least Tomono, ¶ [0004]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Summary
Claims 1, 4, 7, 8, 11–14, 16 and 17 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
ALLOWABLE SUBJECT MATTER
Claims 2, 3, 5, 6, 9, 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 2, 3, 5, 6, 9, 10 and 15 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 2, when considering claim 2 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein the cumulative value of the printing count is displayed on an external display in conjunction with the first display control process, wherein a display mode of the cumulative value of the printing count displayed on the external display is modified in conjunction with the display mode modification process when the printing agreement is established.”
In regard to claim 3, when considering claim 3 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] a subscription counting process to increment a cumulative value of a subscription printing count when printing is performed by the printing device according to the printing agreement; and 
a second display control process to display on the display the cumulative value of the subscription printing count which is incremented in the subscription counting process after the agreement is established.”
In regard to claim 5, when considering claim 5 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] a specific count acquisition process to acquire a subscription printing count within a specific interval when the printing agreement is established, the subscription printing count within the specific interval being counted when printing is performed by the printing device within the specific interval according to the established printing agreement; and 
a third display control process to display on the display the subscription printing count within the specific interval acquired in the specific acquisition process.”
In regard to claim 6, when considering claim 6 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] a specific count acquisition process to acquire a subscription printing count within a specific interval when the printing agreement is established, the subscription printing count within the specific interval being counted when printing is performed by the printing device within the specific interval according to the established printing agreement, 
wherein the subscription printing count within the specific interval is displayed on an external display in conjunction with the specific count acquisition process.”
In regard to claim 9, when considering claim 9 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] a subscription counting process to increment a cumulative value of a subscription printing count when printing is performed by the printing device according to the printing agreement; and 
a specific count acquisition process to acquire from a server a subscription printing count within a specific interval when the printing agreement is established, the subscription printing count within the specific interval being calculated by specifying an amount of increase in the cumulative value of the subscription printing count which is increased within the specific interval, 
wherein after the printing agreement is established, 
the display displays neither the cumulative value of the subscription printing count incremented in the subscription counting process nor the subscription printing count within the specific interval acquired in the specific count acquisition process, and removes the cumulative value of the printing count which is previously displayed based on the display mode modified in the display mode modification process; and 
the external display displays neither the cumulative value of the printing count nor the cumulative value of the subscription printing count but displays the subscription printing count within the specific interval in conjunction with modification of the display.”
In regard to claim 10, when considering claim 10 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] a subscription counting process to increment a cumulative value of a subscription printing count when printing is performed by the printing device according to the printing agreement; and 
a specific count acquisition process to calculate a subscription printing count within a specific interval when the printing agreement is established, the subscription printing count within the specific interval being calculated by specifying an amount of increase in the cumulative value of the subscription printing count which is increased within the specific interval, 
wherein after the printing agreement is established, 
the display does not display the subscription printing count calculated in the subscription counting process, and removes the cumulative value of the printing count which is previously displayed, based on the display mode modified in the display mode modification process; and 
the display displays the subscription printing count within the specific interval calculated in the specific count calculation process.”
In regard to claim 15, when considering claim 15 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] a display mode restoration process to restore the display mode of the cumulative value of the printing count which is previously modified in the display mode modification process to the display mode which is the same as the display mode before the display mode modification process.”
ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Mokuya (7,085,503)
Describes a device management system suitable for accurately calculating an average consumption quantity of toner and the like per print sheet and thereby accurately calculating a printing cost depending on use environments. A network printer 200 detects a remaining quantity of toner and the like, a total number of printed sheets and a total number of activations, and send status information including the detection results to a printer management server 100. When receiving the status information, the printer management server 100 registers the received status information with a status information registration table 400, and calculates an average consumption quantity by calculating the total consumption quantity of toner and the like, the total number of printed sheets and the total number of activations within an appointed period based on the status information registration table 400, multiplying the total number of activations by the consumption-quantity-during-activation calculation coefficient k.sub.1 and dividing the multiplication result added to the total consumption quantity of toner and the like by the total number of printed sheets.
Kawai (2016/0292550)
Describes an image recording apparatus for use in server of a communication system (all claimed). The image recording apparatus comprises an image recorder that is configured to cause a recording material to adhere to a recording sheet to record an image, where connecting portion is provided with a cartridge that is filled with the recording material, and thus enables to prevent execution of the illicit print processing.
Honda et al. (8,947,694)
Describes an application in an image processing apparatus presents information about ink installed in a peripheral device, such as the shape, color, size, arrangement direction, and a remaining ink level of an ink tank, in a visually realistic manner using accurate graphics. The image processing apparatus acquires ink information about, in particular, a remaining ink level, arrangement direction, and the order of the arrangement of the ink tank, and displays the information about the peripheral device in a user interface of the application using the acquired ink information.
Zakharov (2017/0171400)
Describes a systems and methods for identifying problematic printers are provided. An example method can involve determining a time interval for a printing device. The method may also involve determining a number of pages printed by the printing device during the time interval. The method may also involve determining a number of printing-device errors that occur on the printing device during the time interval. Still further, the method may involve determining one or more coefficients of a Markov chain based on the number of pages printed by the printing device during the time interval and the number of printing-device errors that occur on the printing device during the time interval. The method yet further includes, based on the determined coefficients of the Markov chain, determining an operational status of the printing device.

Table 1
  CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672